Exhibit 10.5
 
INDEMNIFICATION AGREEMENT
 
This Agreement, effective as of July 22, 2011, is between Digital Angel
Corporation, a Delaware corporation (“Parent”) and Joseph J. Grillo
(“Indemnitee”).
 
WHEREAS, Indemnitee has served as an officer and director (and governor and
manager in the case of limited liability companies named herein) of Destron
Fearing Corporation, a Delaware corporation and wholly-owned subsidiary of
Parent (“Destron”) and Destron’s various direct and indirect subsidiaries,
including, without limitation, Digital Angel Technology Corporation, Fearing
Manufacturing Co., Inc., Digital Angel Holdings, LLC, Digital Angel
International, Inc., Digital Angel S.A., Digital Angel Chile S.A., Digital Angel
Paraguay S.A., Digital Angel Uruguay S.A., Digital Angel do Brasil Produtos de
Informatica LTDA, GT Acquisition Sub., Inc., C-Scan, LLC, DSD-Holding A/S,
Destron Fearing A/S, and Daploma Polska Sp. z.o.o. (collectively with Destron,
the “Companies”).
 
WHEREAS, Parent has entered into a Stock Purchase Agreement dated May 6, 2011
with Allflex USA, Inc. (“Purchaser”), whereby the Parent will sell all the
shares of Destron to the Purchaser (“Purchase”).
 
WHEREAS, as a condition to the closing of the Purchase, the Indemnitee is
required to resign his positions at the Companies and to enter into an agreement
to release certain rights to indemnification by such Companies (“Release”).
 
WHEREAS, in order to induce the Indemnitee to enter into the Release so that the
Purchase may be closed, the Parent desires to enter into this Indemnification
Agreement to indemnify the Indemnitee for acts performed or not performed for or
on behalf of any of the Companies by the Indemnitee while he served as an
officer and director (or governor and manager in the case of limited liability
companies) of any of the Companies.
 
WHEREAS, the Indemnitee will continue to provide services to the Parent,
directly or indirectly, and, therefore, the Parent also desires to indemnify the
Indemnitee for acts performed or not performed for or on behalf of the Parent by
the Indemnitee while he served and continues to as an officer of the Parent.
 
NOW, THEREFORE, in consideration of the above premises, the covenants contained
in this Agreement and of Indemnitee’s continuing service to Parent, directly or
indirectly, the parties, intending to be legally bound, agree as follows:
 
ARTICLE I - DEFINITIONS
 
(a)           Claim.  Any threatened, pending or completed litigation, action,
suit, or proceeding, including any settlement or appeal, whether civil,
criminal, administrative or investigative and/or any inquiry or investigation,
whether conducted by any of the Companies, the Parent or any other party that
Indemnitee in good faith believes might lead to the institution of any such
action, suit or proceeding relating to any Indemnifiable Event.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Expenses.  Any losses, damages, obligations, penalties, fines,
judgments, awards, costs, disbursements and liabilities (including amounts paid
in settlement) and expenses (including, without limitation, all reasonable
hourly attorney fees) and other out-of-pocket expenses incurred at the Parent’s
request or otherwise incurred in connection with the investigation of any
threatened, pending or completed Claims or the preparation for, the defense of,
or the furnishing of evidence in, any Claim relating to any Indemnifiable Event.
 
(c)           Indemnifiable Event.  Any event, occurrence or circumstance
related to the fact that Indemnitee is or was a director, officer, governor or
manager, as applicable, of any of the Companies or the Parent (or is or was
serving at the request of any of the Companies or the Parent as a director,
officer, governor, manager, employee, trustee, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise or legal entity) by reason of anything done or not done by Indemnitee
in any such capacities.
 
ARTICLE II - AGREEMENT TO INDEMNIFY
 
(a)           In the event Indemnitee was, is or becomes a party to or witness
or other participant in, or is threatened to be made a party to or witness or
other participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, Parent shall indemnify Indemnitee to the fullest extent
permitted by law against any and all Expenses incurred in connection with such
Claim.
 
(b)           Notwithstanding the foregoing, the Indemnitee shall not be
entitled to indemnification for Expenses which are finally judicially determined
to have resulted primarily from Indemnitee’s gross negligence or bad faith in
fulfilling his duties to the applicable Company or Parent.
 
(c)           Further, the obligations of Parent under Article II(a) shall be
subject to the condition that Parent’s Board of Directors shall not have
determined that Indemnitee would not be permitted to be indemnified under
applicable law. However, to the extent that Indemnitee has been successful on
the merits or otherwise in defense of any Claim relating in whole or in part to
an Indemnifiable Event, including dismissal without prejudice, Indemnitee shall
be indemnified against Expenses incurred in connection with that Claim.  In
connection with any determination by Parent’s Board of Directors as to whether
Indemnitee is entitled to be indemnified, the burden of proof shall be on Parent
to establish that Indemnitee is not so entitled.
 
(d)           Expenses will be reimbursed or advanced (“Expense Advance”) when
and as incurred promptly upon submission by Indemnitee of statements to the
Parent. If, when and to the extent that Parent’s Board of Directors determines
that Indemnitee would not be permitted to be so indemnified under applicable law
or under Article II(a), Parent shall not be obligated to reimburse or advance
Expenses to Indemnitee and shall be entitled to be reimbursed by Indemnitee (who
hereby agrees to reimburse Parent) for all such amounts paid; provided, however,
that if Indemnitee has commenced legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law or this Agreement, any determination made by Parent’s Board
of Directors that Indemnitee would not be permitted to be indemnified under
applicable law or this Agreement shall not be binding and Indemnitee shall not
be required to reimburse Parent for any such amounts paid until a final judicial
determination is made.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           If any Claim is commenced as to which Indemnitee proposes to
demand indemnification, Indemnitee will notify the Parent with reasonable
promptness; provided, however, that any failure by Indemnitee to notify the
Parent will relieve the Parent from its obligations hereunder only to the extent
the Parent has been prejudiced by such failure or delay.
 
(f)           Indemnitee will have the right to retain counsel of his own choice
to represent him, and the Parent will pay the reasonable Expenses of one such
counsel only. The Parent retains the right to participate in the defense of such
Claim as to which Indemnitee seeks indemnification through counsel of the
Parent’s choice (the cost of which will be paid by the Parent) and Indemnitee
will reasonably cooperate with such counsel and the Parent (including, to the
extent possible and consistent with his own interests, keeping the Parent
reasonably informed of such defense).
 
(g)           The Parent will be liable for any settlement of any Claim against
Imdemnitee made with the Parent’s written consent, which consent will not be
unreasonably withheld
 
ARTICLE III - ADDITIONAL EXPENSES
 
To the fullest extent permitted by law, Parent shall indemnify Indemnitee
against any and all Expenses which are incurred by Indemnitee in connection with
any action brought by Indemnitee for (i) payment of Expenses or Expense
Advancement by Parent under this Agreement relating to Claims for Indemnifiable
Events and/or (ii) recovery under any liability insurance policies maintained by
Parent, regardless of whether Indemnitee ultimately is determined to be entitled
to such indemnification, Expenses, Expense Advances or insurance recovery, as
the case may be.
 
ARTICLE IV - PARTIAL INDEMNITY
 
If Indemnitee is entitled to indemnification by Parent for some or a portion of
the Expenses but not, however, for the total amount, Parent shall nevertheless
indemnify Indemnitee for the portion to which Indemnitee is entitled.
 
ARTICLE V - PRESUMPTIONS
 
For purposes of this Agreement, to the fullest extent permitted by law, the
termination of any Claim (whether with or without court approval) or conviction,
or upon a plea of nolo contendere, or its equivalent, shall not create a
presumption that Indemnitee did not meet any particular standard of conduct or
have any particular belief or that a court has determined that indemnification
is not permitted by applicable law.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VI - INSURANCE
 
To the extent Parent maintains an insurance policy or policies providing
liability insurance, Indemnitee shall be covered by such policy or policies, in
accordance with its or their terms to the maximum extent of the coverage
available for any director or officer of Parent.
 
ARTICLE VII - AMENDMENTS
 
No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both of the parties.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions (whether or not similar) nor shall such waiver constitute a
continuing waiver.
 
ARTICLE VIII - SUBROGATION
 
In the event of payment under this Agreement, Parent shall be subrogated to the
extent of such payment to all of the rights of recovery of Indemnitee, who shall
execute all papers required and shall do everything that may be necessary to
secure such rights, including the execution of such documents necessary to
enable Parent effectively to bring suit to enforce such rights.
 
ARTICLE IX - DUPLICATE PAYMENTS
 
Parent shall not be liable under this Agreement to make any payment in
connection with any Claim made against Indemnitee to the extent Indemnitee has
otherwise actually received payment (under any insurance policy, Bylaw or
otherwise) of the amounts otherwise indemnifiable.
 
ARTICLE X - NONEXCLUSIVITY
 
In regards to the indemnification rights relating to Indemnitee’s position at
the Parent, the rights of the Indemnitee shall be in addition to any other
rights Indemnitee may have under the Parent’s Certificate of Incorporation,
Bylaws or the laws of Delaware.  To the extent that a change in the laws of
Delaware (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the Parent’s
Certificate of Incorporation, Bylaws or this Agreement, this Agreement shall be
deemed amended to permit the greater benefits so afforded by such change
immediately upon the occurrence of such change without further action by the
parties.
 
ARTICLE XI - SEVERABILITY
 
The provisions of this Agreement shall be severable in the event that any of the
provisions hereof (including any provision within a single section, paragraph or
sentence) are held by a court of competent jurisdiction to be invalid, void or
otherwise unenforceable in any respect, and the validity and enforceability of
any such provision in every other respect and of the remaining provisions shall
not be in any way impaired, and shall remain enforceable to the fullest extent
permitted by law.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE XII - GOVERNING LAW
 
This Agreement shall be governed by and construed and enforced in accordance
with the laws of Minnesota applicable to contracts made and to be performed in
such State without giving effect to the principles of conflicts of laws.
 
In Witness Whereof, the parties have duly executed and delivered this
Indemnification Agreement.
 
PARENT:


DIGITAL ANGEL CORPORATION

 
By:  Jason G. Prescott
Its: CFO


INDEMNITEE:
 
 
/s/ Joseph J. Grillo                                                           
Joseph J. Grillo


 